DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, claim limitation recited in claim 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”).
Regarding claim 1, Chen discloses a display device (see Chen, FIG. 10) comprising:
a plurality of first electrodes (120, ¶ [0022]; labelled in FIG. 1) electrically connected to pixel circuits (116, FIG. 10) disposed on a substrate (102, FIG. 10);
a pixel defining layer (158, FIG. 10) defining a plurality of opening regions, each of the opening regions exposing a portion of each of the first electrodes (120, FIG. 10);
a plurality of light emitting layers (106, ¶ [0020]; labelled in FIG. 1) respectively disposed on the first electrodes (120) in the opening regions (FIG. 10);
a second electrode (128, ¶ [0023]; labelled in FIG. 1) covering the light emitting layers (106) and the pixel defining layer (158, FIG. 10);
an encapsulation layer (104, FIG. 10) disposed on the second electrode (128); and
a plurality of light blocking patterns (134, FIG. 10) disposed on the encapsulation layer (104) between the opening regions adjacent to each other in a first direction (a direction in a horizontal plane, FIG. 10).

Regarding claim 2, Chen discloses the display device of claim 1, further comprising: a light transmissive film (130G/130R/144, FIG. 10) disposed on the encapsulation layer (104) so as to overlap the opening regions and surrounding each of the light blocking patterns (134) in plan view (pixels in matrix, ¶ [0022]); and a transparent mask (142/146, FIG. 10) disposed on the light transmissive film (130G/130R/144) and surrounding each of the light blocking patterns (134) in plan view (FIG. 10).

Regarding claim 7, Chen discloses the display device of claim 2, wherein each of the light blocking patterns (134) and the light transmissive film (130G/130R/144) is spaced apart from the second electrode (128) with the encapsulation layer (104) interposed therebetween (FIG. 10).

Regarding claim 8, Chen discloses the display device of claim 1, wherein the plurality of the light blocking patterns (134) overlap the pixel defining layer (158) in a thickness direction (FIG. 10).

Regarding claim 10, Chen discloses the display device of claim 1, further comprising: a plurality of unit pixels (132G+132R+132B, FIG. 10) including a first sub-pixel (132B), a second sub-pixel (132R), and a third sub-pixel (132G), each of the first to third sub-pixels having a first electrode (120, labelled in FIG. 1), a light emitting layer (106, labelled in FIG. 1), and a second electrode (128, labelled in FIG. 1) disposed in each of the opening regions among the first electrodes (120), the light emitting layers (106), and the second electrode (128), wherein a first opening region of the first sub-pixel (132B) and a second opening region of the second sub-pixel (132R) are disposed on one side (right) of each of the unit pixels, and a third opening region of the third sub-pixel (132G) is disposed on the other side (left) of each of the unit pixels (FIG. 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”).
Regarding claim 3, Chen discloses the display device of claim 2.
Chen is silent in the same embodiment that each of the light blocking patterns includes: a first portion surrounded by the light transmissive film; and a second portion disposed on the first portion and surrounded by the transparent mask.
However, Chen discloses in another embodiment (FIG. 4) that each of the light blocking patterns (134) includes: a first portion (1344, FIG. 4) surrounded by the light transmissive film (130G/130R/144); and a second portion (1345, FIG. 4) disposed on the first portion (1344) and surrounded by the transparent mask (142/146, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form each of the light blocking patterns including: a first portion surrounded by the light transmissive film; and a second portion disposed on the first portion and surrounded by the transparent mask, in order to better block the light.

Regarding claim 5, Chen discloses the display device of claim 2.
Chen is silent in the same embodiment that an upper end of the transparent mask and upper ends of the plurality of the light blocking patterns are disposed on the same plane.
However, Chen discloses in another embodiment (FIG. 5) that an upper end of the transparent mask (142/146) and upper ends of the plurality of the light blocking patterns (134) are disposed on the same plane (FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an upper end of the transparent mask and upper ends of the plurality of the light blocking patterns disposed on the same plane, so that it is convenient for further fabrication steps.

Claims 4, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”), as applied to claims 1 and  3 above, and further in view of Lee et al. (US PG-Pub No.: 2019/0121176 A1, hereinafter, “Lee”).
Regarding claim 4, Chen discloses the display device of claim 3.
Chen is silent regarding that one surface of the second portion is bent from one surface of the first portion.
Lee, however, discloses a display device (see Lee, FIG. 13), comprising a light blocking pattern (BM, FIG. 13) with a top surface bent from horizontal surface (FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form one surface of the second portion bent from one surface of the first portion, as taught by Lee, in order to facilitate layer deposition between the light blocking patterns.

Regarding claim 9, Chen discloses the display device of claim 1.
Chen is silent regarding that a cross-sectional width of each of the plurality of the light blocking patterns is smaller than a cross-sectional width of the pixel defining layer.
Lee, however, discloses a display device (see Lee, FIG. 13), comprising a light blocking pattern (BM, FIG. 13), wherein a cross-sectional width of each of the plurality of the light blocking patterns (BM) is smaller than a cross-sectional width of a pixel defining layer (930, FIG. 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a cross-sectional width of each of Chen’s plurality of the light blocking patterns smaller than a cross-sectional width of the pixel defining layer, as taught by Lee, in order to improve efficiency.

Regarding claim 13, Chen discloses the display device of claim 1.
Chen is silent regarding that each of the light blocking patterns is bent with respect to its center point.
Lee, however, discloses a display device (see Lee, FIG. 13), wherein each of light blocking patterns (BM, FIG. 13) bent with respect to its center point.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form each of Chen’s light blocking patterns is bent with respect to its center point, as taught by Lee, in order to facilitate layer deposition between the light blocking patterns.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”), as applied to claim 10 above, and further in view of Matsueda (US PG-Pub No.: 2019/0371234 A1, hereinafter, “Matsueda”).
Regarding claim 11, Chen discloses the display device of claim 10.
Chen is silent regarding a plurality of spacers disposed on the pixel defining layer between some opening regions among the plurality of opening regions, wherein each of the plurality of the spacers is disposed between the third opening regions adjacent to each other in the first direction.
Matsueda, however, discloses a display device (see Matsueda, FIGs 1 and 2), comprising a plurality of spacers (164, FIG. 2) disposed on a pixel defining layer (163) between a plurality of opening regions (FIG. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a plurality of spacers disposed on Chen’s pixel defining layer between some opening regions among the plurality of opening regions, wherein each of the plurality of the spacers is disposed between the third opening regions adjacent to each other in the first direction, as taught by Matsueda, in order to strengthen the device (Matsueda, ¶ [0045]).

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”) in view of Matsueda (US PG-Pub No.: 2019/0371234 A1, hereinafter, “Matsueda”).
Regarding claim 14, Chen discloses a display device (see Chen, FIG. 10) comprising:
a plurality of first electrodes (120, ¶ [0022]; labelled in FIG. 1) electrically connected to pixel circuits (116, FIG. 10) disposed on a substrate (102, FIG. 10);
a pixel defining layer (158, FIG. 10) defining a plurality of opening regions, each of the opening regions exposing a portion of each of the first electrodes (120, FIG. 10);
a plurality of light emitting layers (106, ¶ [0020]; labelled in FIG. 1) respectively disposed on the first electrodes (120) in the opening regions (FIG. 10);
a second electrode (128, ¶ [0023]) covering the light emitting layers (106), the pixel defining layer (158);
an encapsulation layer (104, FIG. 10) disposed on the second electrode (128); and
a plurality of light blocking patterns (134, FIG. 10) extending in a first direction (up-down) and spaced apart from each other in a second direction (left-right) perpendicular to the first direction (up-down, FIG. 10).
Chen is silent regarding a plurality of spacers disposed on the pixel defining layer between some opening regions among the plurality of opening regions; the second electrode covering the spacers.
Matsueda, however, discloses a display device (see Matsueda, FIGs 1 and 2), comprising a plurality of spacers (164, FIG. 2) disposed on a pixel defining layer (163) between a plurality of opening regions (FIG. 2); a second electrode (166, ¶ [0034]) covering the spacers (164).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a plurality of spacers disposed on Chen’s pixel defining layer between some opening regions among the plurality of opening regions and the second electrode covering the spacers, as taught by Matsueda, in order to strengthen the device (Matsueda, ¶ [0045]). 

Regarding claim 15, Chen in view of Matsueda discloses the display device of claim 14, further comprising: a light transmissive film (130G/130R/144; Chen, FIG. 10) disposed on the encapsulation layer (104) so as to overlap the opening regions and surrounding each of the light blocking patterns (134) in plan view (pixels in matrix; Chen, ¶ [0022]); and a transparent mask (142/146, FIG. 10) disposed on the light transmissive film (130G/130R/144) and surrounding each of the light blocking patterns (134) in plan view (FIG. 10).

Regarding claim 16, Chen in view of Matsueda discloses the display device of claim 15.
 Chen is silent in the same embodiment that each of the light blocking patterns includes: a first portion surrounded by the light transmissive film; and a second portion disposed on the first portion and surrounded by the transparent mask.
However, Chen discloses in another embodiment (FIG. 4) that each of the light blocking patterns (134) includes: a first portion (1344, FIG. 4) surrounded by the light transmissive film (130G/130R/144); and a second portion (1345, FIG. 4) disposed on the first portion (1344) and surrounded by the transparent mask (142/146, FIG. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form each of the light blocking patterns including: a first portion surrounded by the light transmissive film; and a second portion disposed on the first portion and surrounded by the transparent mask, in order to better block the light.

Regarding claim 17, Chen in view of Matsueda discloses the display device of claim 15.
Chen is silent in the same embodiment that an upper end of the transparent mask and upper ends of the plurality of the light blocking patterns are disposed on the same plane.
However, Chen discloses in another embodiment (FIG. 5) that an upper end of the transparent mask (142/146) and upper ends of the plurality of the light blocking patterns (134) are disposed on the same plane (FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form an upper end of the transparent mask and upper ends of the plurality of the light blocking patterns disposed on the same plane, so that it is convenient for further fabrication steps.

Regarding claim 18, Chen in view of Matsueda discloses the display device of claim 14, further comprising: a plurality of unit pixels (132G+132R+132B; Chen, FIG. 10) including a first sub-pixel (132B), a second sub-pixel (132R), and a third sub-pixel (132G), each of the first to third sub-pixels having a first electrode (120, labelled in FIG. 1), a light emitting layer (106, labelled in FIG. 1), and a second electrode (128, labelled in FIG. 1) disposed in each of the opening regions among the first electrodes (120), the light emitting layers (106), and the second electrode (128), wherein a first opening region of the first sub-pixel (132B) and a second opening region of the second sub-pixel (132R) are disposed on one side (right) of each of the unit pixels, and a third opening region of the third sub-pixel (132G) is disposed on the other side (left) of each of the unit pixels (FIG. 10).

Regarding claim 20, Chen in view of Matsueda discloses the display device of claim 18, wherein the plurality of unit pixels include unit pixel groups consisting of some unit pixels, and wherein the light blocking patterns (134) are disposed between the unit pixel groups adjacent to each other in the second direction (left-right, FIG. 10).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US PG-Pub No.: 2019/0252365 A1, hereinafter, “Chen”) in view of Matsueda (US PG-Pub No.: 2019/0371234 A1, hereinafter, “Matsueda”), as applied to claim 18 above, and further in view of Woo et al. (US PG-Pub No.: 2018/0331326 A1, hereinafter, “Woo”).
Regarding claim 19, Chen in view of Matsueda discloses the display device of claim 18.
Chen in view of Matsueda is silent regarding that some of the light blocking patterns overlap the opening regions in a thickness direction, and other ones of the light blocking patterns overlap the pixel defining layer in the thickness direction.
Woo, however, discloses a display device (see Woo, FIG. 4), comprising light blocking patterns (BM, FIG. 4) overlapping both opening regions and pixel defining layers (PDL, FIG. 4) in a thickness direction.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form the light blocking patterns of Chen in view of Matsueda overlapping both the opening regions and the pixel defining layers in a thickness direction, as taught by Woo, in order to decrease light cross-talk. Accordingly, some of the light blocking patterns overlap the opening regions in a thickness direction, and other ones of the light blocking patterns overlap the pixel defining layer in the thickness direction.

Allowable Subject Matter
Claims 6 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273. The examiner can normally be reached 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIA L CROSS/Primary Examiner, Art Unit 2892